Townsend, Judge.
The claimant wife of the deceased employee in this workmen’s compensation case proved that her husband died of a heart attack while in the course of his employment at Kingston Mills, Inc.; that his duties commenced at 8 a.m.; that between 8 a.m. and 8:10 a.m. when he had the seizure, the employee was engaged in filling his oil cup from a gallon can preparatory to beginning his duties as an oiler. No other physical activity is shown, and both doctors who testified in the case gave it as their opinion that the exertion of the em*374ployee had no causal connection with the attack. The claimant accordingly did not carry the burden of showing that the death arose out of, as well as in the course of, the employment. Carpenter v. Lockheed Aircraft Corp., 93 Ga. App. 213 (1, 4) (91 S. E. 2d 199).
Decided March 18, 1960
Rehearing denied March 31, 1960.
John D. Edge, Hurold S. Deaton, for plaintiff in error.
Warren Akin, contra.
The Judge of the Superior Court of Bartow County did not err in affirming the award of the hearing director which denied compensation.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.